Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the applicant's communication filed on 03/21/2022. In virtue of this communication, claims 1-20 are allowed.


 Response to Arguments
Applicant's arguments filed on 03/21/2022 with respect to claims1-20 have been considered.
With regard to prior art rejection under the 35 USC 103, the rejection is withdrawn in view of amendments filed on 03/21/2022.


Allowable Subject Matter
Claims 1-20 are allowable.


      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Seeber et al. (US 2018/0129881), discloses systems, methods, and apparatus for identifying and tracking UAVs including a plurality of sensors operatively connected over a network to a configuration of software and/or hardware. Generally, the plurality of sensors monitors a particular environment and transmits the sensor data to the configuration of software and/or hardware. The data from each individual sensor can be directed towards a process configured to best determine if a UAV is present or approaching the monitored environment. The system generally allows for a detected UAV to be tracked, which may allow for the system or a user of the system to predict how the UAV will continue to behave over time. The sensor information as well as the results generated from the systems and methods may be stored in one or more databases in order to improve the continued identifying and tracking of UAVs. (Abstract)
Deng (US 2017/0293819) discloses methods and apparatus to determine the dimensions of a region of interest of a target object and a class of the target object from an image using target object landmarks are disclosed herein. An example method includes identifying a landmark of a target object in an image based on a match between the landmark and a template landmark; classifying a target object based on the identified landmark; projecting dimensions of the template landmark based on a location of the landmark in the image; and determining a region of interest based on the projected dimensions, the region of interest corresponding to text printed on the target object. (Abstract.)

Ben-Ari (US 10,037,601) discloses There is provided a method, comprising: segmenting fibroglandular tissue of a 2D mammographic image of a breast, extracting regions within the segmented fibroglandular tissue and within a boundary portion between the segmented fibroglandular tissue and non-fibroglandular tissue, computing representations for each RoI by a pre-trained deep neural network, training a classifier on the representations to compute a probability score of architectural distortion for each RoI, clustering RoIs defined as positive for architectural distortion using a mean-shift method and providing an indication of the probability of the presence of architectural distortion around a cluster based on the probability distribution of cluster RoI members, removing small clusters having fewer RoI members than a small number threshold, classifying the image as positive for the indication of architectural distortion when at least one cluster remains, or classifying the image as negative for the indication of architectural distortion when no cluster remains. (Abstract.)
A statement indicating reasons for allowable subject matter follows:  The analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “A method for classifying images of an evidence, the method comprising: generating an unlabeled template based on a received image, wherein the unlabeled template includes a first set of regions of interest (ROls), each of the ROIs containing at least one data element, the data element of at least one of the ROIs containing only text, the ROIs being organized in an array structure such that the ROIs are delineated by areas that do not contain data elements, wherein the received image is of an evidence related to a transaction; selecting a labeled template that includes a second set of ROIs and a textual label corresponding to each respective one the ROIs of the second set from a plurality of labeled templates determined to be a best match for the unlabeled template; checking at least an ROI of the first set of ROIs for content that corresponds to a label of an equivalent ROI of the second set of ROIs; and, classifying the image upon determination that the content checked corresponds to the label according to the labeled template.”, as recited in the independent claims.  
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



						Contact



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAGHAYEGH AZIMA whose telephone number is (571)272-1459. The examiner can normally be reached Monday-Friday, 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAGHAYEGH AZIMA/Examiner, Art Unit 2661